                   IN THE UNITED STATES DISTRICT COURT                            1/2/2020
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


MONTANA ENVIRONMENTAL                             CV 19-130-BLG-SPW-TJC
INFORMATION CENTER, et al.,

                     Plaintiffs,                  ORDER

vs.

DAVID BERNHARDT, et al.,

                     Defendants.

         Intervenor Defendant Rosebud Mining, LLC moves for the admission of

Kristina R. Van Bockern to practice before this Court in this case with John C.

Martin to act as local counsel. Ms. Van Bockern’s application appears to be in

order.

         Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Kristina R. Van Bockern pro hac vice is GRANTED on the condition that Ms. Van

Bockern shall do her own work. This means that Ms. Van Bockern must do her

own writing, sign her own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office.
      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Van Bockern, within fifteen (15) days of the date of this Order, files a

pleading acknowledging her admission under the terms set forth above.

      DATED this 2nd day of January, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
